Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 1 of 33




                   IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF CONNECTICUT


-------------------------------------------x
PAUL BRODEUR                                   3:17-CV-01738 (RMS)

v.

LT. ANGEL CHAMPION, ET AL.                     DATE: AUGUST 23, 2019

----------------------------------x
                              JURY INSTRUCTIONS




                                                                       \\
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 2 of 33




INTRODU CTION ..... ..... _ ................................... .......................................... ................................... ............ .... 3
PART 1: GENERAL INSTRUCTIONS ., .... ........ ....................................... .................. ........ ............................. 3
    A.            ROLE OF THE COURT ............... - ............................... ......................... .. .... ........ ........... .......... .4
    B.           INSTRUCTIONS TO BE CONSIDERED AS A WHOLE ... ........................... ........... .................... -4
    C.            BOTH SIDES ENTITLED TO A FULL AND FAIR HEARING ................................... ............... 5
    D.           OBJECTIONS AND RULINGS ............. .......... ..... ............ ........ ...... .... ..... ....................... ................ 5
    E.           DUTIES OF THE JURY ..... ....... ................................................................. .................................... 7
    F.        ·'PROVE," ·'FIND,'' AND "ESTABLISJ-1 " ................ ........................................ _ ..... ........ ....... ,... ......... 8
    G.           BURDEN OF PROOF: PREPONDERANCE OF THE EVIDENCE .......... .............................. ...... 8
    H.           MULTIPLE DEFENDANTS .... ..... ... ..... ................... .............. .... ......... ................... ......... ......... ... .... 9
    I.        FORMS OF EVIDENCE .... ........................................... ............................................................. .... .. .. 10
    J.        WHAT IS NOT EVIDENCE ............................................................................ ......... ..... .. .................. 11
    K.           DIRECT & CIRCUMSTANTIAL EVIDENCE ........ ............................... .................................... .. 12
    L.           INFERENCE DEFINED ... ....................................................................,. ........................ ................ 13
    M.           WITNESS CREDIBILITY - GENERAL ...................................................................................... 13
    N.           TESTIMONY OF A CORRECTIONAL OFFICER ...................................................................... 14
    0.           IMPEACHMENT OF WITNESSES ................ ................. .............................. ... .. .......................... 15
    P.        UNCONTRADICTED TESTIMONY .............. ........ ............ ... ..... ............ ......................................... 16
PART II : THE ISSUES AND CLAIMS IN THIS CASE ... ... ............ ............................................................. 16
    A.           ELEMENTS OF A CLAIM UNDER SECTION 1983 ................... ........ ............................. ..... .... 16
         1.          FIRST ELEMENT: ACTION UNDER COLOR OF STAT E LAW .......................................... 18
         2.          SECOND ELEMENT: DEPRIVATION OF A CONSTITUTIONAL RIGHT ......................... 18
         3.          THIRD ELEMENT: PROXIMATE CAUSATION .... .............. ........ ..... ...... ..... ........... ...... ...... .. 20
    B.           ELEMENTS OF STATE LAW CLAIMS: ASSAULT AND BATTERY ..................................... 21
PART III : DAMAGES .... ................ ........ ... ..................... .......................... ..................................................... .. 22
    A.           GENERAL INSTRUCTIONS ON DAMAGES ....................... ........................................ ....... ....... 22
    B.           COMPENSATORY DAM AGES .• - .................. ....... ...................................................................... 24
    C.           NOMINAL DAMAGES ............... ............................ .................................. -- ... ................ ............... 26
    D.           PUNITIVE DAMAGES ................................ - ............ .- ........................................................ ... .. .. 27
PART IV : FINAL INSTRUCTIONS .. ...... ......... ......... ... ...... .,_ ............... ........................ ............................... 29
    A.           NOTE TAKING .......................... ................. ................................................... •-·•·· ········· ............... 29
    B.           UNANIMOUS VERDICT ................ ........ .............................................................................. .... .... 29
    C.           FOREPERSON ...... ... ................................................. .......... .... ................................... .............. ...... 30
    D.           VERDICT FORM .. ........................ ............ - ................... .... .. ... ........ ................... .. ................. ......... 31
    E.           FINAL INST RUCTIONS ................... .............................................................. ...... .... .................. 32




                                                                                  2
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 3 of 33




                                      INTRODUCTION

        Members of the jury, you have now heard all of the evidence in this case and each

sides' closing arguments. I shall now instruct you concerning the law applicable to the case.

You will then return to the jury room to deliberate in accordance with these instructions.

Before I give you these instructions, however, I want to express my thanks to you for the

time and energy you have devoted to this trial. Jury service is rarely convenient, but without

you, justice could not be done in this case.

       It will take some time for me to read these instructions to you, but it is important that

you listen carefully and pay close attention. You have been provided with a copy of my

instructions so that you can read along as we go.

       My instructions will be in two parts: first, I will discuss general rules concerning the

role of the court and the duty of the jury; second, I will go over the issues in this case and

set out the specific elements that you must find based on the evidence at trial.

       Before we begin, I ask you to look over the other document that was placed on your

seats - namely, the Verdict Form, with regard to the claims in this case. After I have given

these instructions, you will go back into the jury room to deliberate. You will have with

you the following: the original Verdict Form (all of your individual copies will be collected

before you deliberate), the original exhibits, your individual copies of these instructions and

any personal notes that you may have taken. At the conclusion of your deliberations, you

will use the Verdict Form to report your verdict to the Court and the parties.


                          PART 1: GENERAL INSTRUCTIONS




                                               3
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 4 of 33




    A. ROLE OF THE COURT

           As judge, I perform basically two functions during the trial. First, I decide what

evidence you may consider. You have heard me doing that throughout the trial. Second,

I instruct you on the law that you are to apply to the facts in this case. I gave you some

preliminary instructions before trial began, but it is now-at the close of evidence-that the

final instructions governing your deliberations are given, so please be patient and listen

closely.     I believe that everything I am going to tell you is consistent with the preliminary

instructions that I gave you at the start of the trial, but if you have any doubt, you should not

rely on anything different I may have said in the preliminary instructions. The instructions

I am now giving you must guide your deliberations in this case.

           It is your duty to take the law as I will give it to you and to apply it to the facts as

you determine them. You must take the law as I give it to you, and if any attorney or any

witness or exhibit has stated a legal principle different from any that I state to you in my

instructions, it is my instructions that you must follow. Also, you must not substitute your

own notions or opinions of what the law is or ought to be for what I tell you the law is in my

instructions.

    B. INSTRUCTIONS TO BE CONSIDERED AS A WHOLE

           I may repeat certain parts of these instructions. That does not mean that those parts

should be emphasized. You should not single out any one part of my instructions and ignore

the rest.    Instead, you should consider all of the instructions as a whole and consider each

instruction in light of all the others.

        The order in which I give you instructions does not indicate their relative importance.


                                                  4
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 5 of 33




Do not read into these instructions, or into anything I have said or done, as any suggestion

from me about what verdict you should return - that is a matter for you alone to decide.

        I should also point out to you that, although you have been given a copy of the

instructions to follow as I deliver them, if I say aloud anything at all different from what is

written, you must follow what I say here in court.

    C. BOTH SIDES ENTITLED TO A FULL AND FAIR HEARING

        Regardless of your ultimate decision about the parties' claims, both parties in this

case are entitled to a full and fair hearing. The parties are entitled to a trial free from

prejudice or bias. Our justice system cannot work unless you reach your verdict through a

fair and impartial consideration of the evidence, regardless of the final outcome of the case.

        It is your duty, therefore, to give careful thought to every issue set forth by these

instructions, regardless of any general feeling that you may have about which party is right.

In deciding the facts or applying the law as I have given it to you, you must not be swayed

by bias or prejudice for or against any party. All persons stand equal before the law and are

to be dealt with as equals in a court of justice, regardless of who they are. You must not be

swayed by your personal opinions about any of the issues raised in this trial. You should

not be swayed by sympathy. You should be guided solely by the evidence presented during

trial and the law that I give you, without regard to the consequences of your verdict. If you

let your sympathy for one side or another interfere with your clear thinking, there is a risk

that you will not arrive at a just verdict.

    D. OBJECTIONS AND RULINGS

        Our courts operate under an adversary system in which we believe that the truth will


                                              5
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 6 of 33




emerge through the competing presentations of adverse parties. It is the role of the attorneys

to press as hard as they can for their respective positions. In fulfilling that role, they have

not only the right, but the obligation to make objections to the introduction of evidence they

feel is improper. You should not show any prejudice against an attorney or his or her client

because the attorney objected to the admission of evidence or the phrasing of a question, or

asked the Court to rule on an objection or the propriety of a question. The application of

the rules of evidence is not always clear, and lawyers often disagree about them. It has been

my job as the judge to resolve these disputes during the course of the trial.

       It is important for you to realize, however, that my rulings on evidentiary matters

have nothing to do with the ultimate merits of the case, and are not to be considered as points

scored for one side or the other. You are not to concern yourself with why a lawyer made

an objection or why I ruled on it in the manner that I did. You should draw no inference

from the fact that a lawyer objected to evidence. Nor should you draw any inference from

the fact that I might have sustained or overruled an objection. My rulings on objections

have nothing to do with the merits of the case or with the credibility of the witnesses.

       If I have sustained an objection to a question asked of a witness, you must disregard

the question entirely, and may draw no inference from the question, nor speculate about what

the witness would have said if he or she had been permitted to answer the question. If I

have stricken or told you to disregard an answer, you must not rely on that answer because

it is not evidence. If I have given you a limiting instruction that certain evidence was to be

considered by you for a limited purpose only, then you must follow that limiting instruction

and use the evidence only for the limited purpose for which it was admitted.


                                              6
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 7 of 33




        One further note about attorneys: During the course of a trial, one cannot help but

recognize the various personalities and styles of the attorneys. But it is important for you

as jurors to recognize that this is not a contest between attorneys. Whatever you may think

about the conduct of the lawyers dming this trial, you must remember that this dispute is

about the parties, not the lawyers, and you must decide this case solely on the basis of the

evidence. Remember, statements and characterizations of the evidence by the attorneys are

not evidence. Insofar as you find their closing arguments to be helpful, take advantage of

them, but it is your memory and your evaluation of the evidence and my instructions on the

law that count in this case.

   E. DUTIES OF THE JURY

       As members of the jury, you are the sole and exclusive judges of the facts. You pass

upon the evidence. You determine the credibility of witnesses. You resolve any conflicts

that may exist in the testimony. You draw whatever reasonable inferences you decide

should be drawn from the facts you determine, and you weigh the evidence. No one may

invade your province or function as jurors. Because you are the sole and exclusive judges

of the facts, I do not mean to indicate, in this charge or at any time during the trial, any

opinion as to the facts or as to what your verdict should be. The rulings I have made during

the trial are not any indication of a view of what your decision should be or which party

should prevail in this case, because I have no view on those matters.

       In order for you to determine the facts, you must rely upon your own recollection of

the evidence. In reaching a verdict, you must carefully and impartially consider all of the

evidence in the case and then apply the law as I have explained it to you. Regardless of any


                                             7
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 8 of 33




opinion you may have as to what the law is or ought to be, it would be a violation of your

sworn duty to base a verdict upon any understanding or interpretation of the law other than

the one I give you.

       The verdict you reach must be unanimous; that is, agreed upon by each of you. Each

of you must decide the case for yourself, but do so only after impartial consideration of the

evidence in the case with your fellow jurors.

   F. "PROVE," "FIND," AND "ESTABLISH"

       Throughout the remainder of my instructions to you, I will use the word "prove"

when talking about what the Plaintiff must do in order to establish the liability of the

Defendants.   My use of the word "prove" means "prove by the preponderance of the

evidence," even if I do not always repeat those words. Similarly, when I speak of your

"finding" various facts, you must find those facts to have been proven by the preponderance

of the evidence, even ifl simply use the word "find." Likewise, I will speak of the parties

"establishing" various facts. Even if I simply use the word "establish," you must find that

fact has been established by the preponderance of the evidence.

   G. BURDEN OF PROOF: PREPONDERANCE OF THE EVIDENCE

       Because this is a civil case, the Plaintiff has the burden of proving every disputed

element of his claims by a preponderance of the evidence.

       To establish a fact by a preponderance of the evidence, the Plaintiff must prove that

the fact is more likely true than not true.     In other words, if you find that the credible

evidence on a given issue either favors the Defendant or is evenly divided between the

Plaintiff and the Defendant, then you must decide that issue for the Defendant. However,


                                                8
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 9 of 33




if the Plaintiff proves that a fact is more likely true than not, even if only slightly more true

than not, then you are to find that he has proven the fact by a preponderance of the evidence.

        It might be helpful to visualize a pair of balanced scales. Imagine that you put on

one scale the evidence you find credible, relevant and supportive of the Plaintiff on a

particular issue on which he bears the burden of proof, and place on the other scale the

evidence you find credible, relevant and supportive of the Defendant. If the scales tip in

favor of the Defendant on that issue, even a little bit, or if the scales are evenly balanced, the

Plaintiff has not sustained his burden of proof on the issue. But if the scales tip in favor of

the Plaintiff on that issue, even a little bit, then on that issue he will have sustained his burden

of proof.   In determining whether a claim has been proven by a preponderance of the

evidence, you may consider the testimony of all witnesses, regardless of who may have

called them, and all the exhibits received in evidence, regardless of who may have presented

them. A preponderance of the evidence means the greater weight of the evidence; it refers

to the quality and persuasiveness of the evidence, not to the number of witnesses or exhibits .

        Some of you may have heard of proof beyond a reasonable doubt, which is the proper

standard of proof in a criminal trial. That requirement does not apply to a civil case such

as this, and you should not consider or discuss that standard in your deliberations.

    H. MULTIPLE DEFENDANTS

        There are three Defendants in this action and although the claims against each are

being tried in one case for the convenience of everyone, you must remember that each

Defendant is being sued individually and is responsible only for his or her own acts.

        The Plaintiff alleges various acts or omissions with regard to each of the Defendants.


                                                 9
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 10 of 33




The Plaintiff has the burden of proving by a preponderance of the evidence with regard to

each Defendant that the individual Defendant against whom these acts or omissions are

alleged did in fact engage in such conduct and that these acts or failures to act violated the

Plaintiffs rights, and were the proximate cause of the Plaintiffs injury.

        Each of the Defendants were employed within the Connecticut Department of

Correction at all times referenced in the Complaint. Defendant Champion was a Lieutenant

and Defendants Terranova and Plante were Correctional Officers at the Corrigan-Radgowski

Correctional Center.

        Each Government official, his or her title notwithstanding, is only liable for his or

her own misconduct. A supervisor cannot be held liable solely for the acts of a subordinate.

The Plaintiff has the burden of proving the personal participation of each defendant.

        You must therefore consider the Plaintiffs allegations against each of the Defendants

and decide whether the Plaintiff has proven that that individual Defendant has committed

the acts or omissions which the Plaintiff has alleged and that this was the proximate cause

of the plaintiffs injury. I will explain the phrase "proximate cause" in a few minutes.

   I.   FORMS OF EVIDENCE

        Next, I want to discuss with you generally what we mean by evidence and how you

should consider it. The evidence from which you are to decide what the facts are comes in

one of three forms:

        First, there is the sworn testimony of witnesses, both on direct examination and cross-

examination, and regardless of who called the witness.

        Second, there are the exhibits that have been received into the trial record. All of


                                              10
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 11 of 33




 the exhibits that have been admitted into evidence will be with you in the jury room. If an

 exhibit has been admitted into evidence, it is evidence that can be considered by you

 regardless of whether any witness referred to the exhibit or testified about it during the trial.

         Third, there are any facts to which the lawyers will have agreed or stipulated, or that

 l have directed you to find, for example, by taking "judicial notice" of a fact.

    J.   WHAT IS NOT EVIDENCE

         It is the witnesses' answers, and not the lawyers' questions, that are evidence. At

 times, a lawyer may have incorporated into a question a statement that assumed certain facts

 to be true, and asked the witness if the statement was true. If the witness denied the truth

of a statement, and if there is no evidence in the record proving that assumed fact to be true,

then you may not consider it to be true simply because the assumed fact was contained in

the lawyer's question.      Testimony that I have ordered stricken, testimony that I have

instructed you to disregard, and testimony that I have excluded are not evidence and may

not be considered by you in rendering your verdict.

         What the lawyers say in their opening statements and closing arguments, in their

comments, objections and even in their questions is not evidence. What they say in their

closing arguments is intended to help you understand the evidence and to reach your verdict.

However, if your recollection of the facts differs from the lawyers' statements, you should

rely on your memory.

         Moreover, what I may have said during the trial or what I may say in these

instructions is not evidence, and my rulings on the admissibility of evidence do not indicate

any opinion about the weight or effect of such evidence.


                                                11
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 12 of 33




        It is for you, and you alone to decide the weight, if any, to be given to the testimony

 you have heard and to the exhibits you have seen.

    K. DIRECT & CIRCUMSTANTIAL EVIDENCE

        There are two types of evidence that you may properly use in reaching your verdict.

 One type of evidence is direct evidence. Direct evidence includes a witness' testimony

 about something the witness knows by virtue of his or her own senses - something he or she

 has seen, felt, touched, or heard. For example, if a witness testified that when she left her

 house this morning, it was raining, that would be direct evidence about the weather.

        Circumstantial evidence is evidence that tends to prove a disputed fact by proof of

other facts. For example, assume that when you came into the courthouse this morning the

sun was shining and it was a nice day. Also assume that as you were sitting here, someone

walked in with an umbrella that was dripping wet. Then a few minutes later another person

also entered with a wet umbrella. Now, you cannot look outside of the com1room and you

cannot see whether or not it is raining.     So you have no direct evidence of that fact.   But on

the combination of facts that I have asked you to assume, it would be reasonable and logical

for you to infer that it had been raining.

        That is all there is to circumstantial evidence.         On the basis of your reason,

experience and common sense, you infer from one established fact the existence or non-

existence of some other fact.

        Circumstantial evidence is of no less value than direct evidence. It is a general rule

that the law makes no distinction between direct and circumstantial evidence, but simply

requires that your verdict be based on a preponderance of all of the evidence presented.


                                                 12
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 13 of 33




    L. INFERENCE DEFINED

       During the trial you may have heard the attorneys use the term "inference," and in

their arguments, they may ask you to infer, on the basis of your reason, experience and

common sense, from one or more established facts, the existence of some other fact. An

inference is not a suspicion or a guess. It is a reasoned, logical conclusion that a disputed

fact exists because another fact has been shown to exist.

       There are times when different inferences may be drawn from the same facts,

whether proven by direct or circumstantial evidence. One party may ask you to draw one

set of inferences, while the other party asks you to draw another. It is for you, and you

alone, to decide which inferences you will draw.

       The process of drawing inferences from facts in evidence is not a matter of

guesswork or speculation. An inference is a deduction or conclusion that you are permitted,

but not required, to draw from the facts that have been established by either direct or

circumstantial evidence. In drawing inferences, you should exercise your common sense.

The mere process of drawing an inference from the evidence does not change the burden of

proof, which remains with the Plaintiff throughout the case. Finally, you may not draw any

inferences from the mere fact that the Plaintiff filed this lawsuit or that the Defendant has

chosen to defend it.

   M. WITNESS CREDIBILITY - GENERAL

       You have had the opportunity to observe all of the witnesses. It is now your job to

decide how believable each witness was in his or her testimony. You are the sole judges of

the credibility of each witness and of the importance of his or her testimony.


                                             13
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 14 of 33




         In making these judgments, you should carefully scrutinize all of the testimony of

each witness, the circumstances under which each witness testified, and any other matter in

evidence that may help you decide the truth and the importance of each witness' testimony.

         How do you determine truthfulness? You base it on what you have seen and heard.

You watched the witness testify. Everything a witness said or did on the witness stand

counts in your determination. How did the witness impress you? Was he or she frank,

forthright and candid, or evasive and edgy as if hiding something? How did the witness

appear; what was his or her demeanor - that is, his or her behavior, manner, and appearance

while testifying? Often it is not what a person says but how he or she says it that convinces

US ,


         You should use all the tests for truthfulness that you would use in determining

matters of credibility in your everyday lives. You should consider any bias or hostility the

witness may have shown for or against any party as well as any interest the witness has in

the outcome of the case. You should consider the opportunity the witness had to see, hear,

and know the things about which he or she testified; the accuracy of the witness' memory;

the witness' candor or lack of candor and intelligence; the reasonableness and probability of

the witness' testimony; its consistency or lack of consistency; and its corroboration or lack

of corroboration with other credible testimony.

         Always remember that in assessing any witness' testimony you should use your

common sense, your good judgment, and your own life experience.

       N. TESTIMONY OF A CORRECTIONAL OFFICER

         The testimony of a correctional officer or governmental employee is entitled to no


                                             14
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 15 of 33




special or exclusive sanctity. An officer or governmental employee who takes the witness

stand subjects his testimony to the same examination and the same tests that any other

witness does, and in the case of correctional officers, you should not believe or disbelieve

them merely because they are employed as correctional officers. Therefore, you should

recall their demeanor on the stand, their manner of testifying, and the substance of their

testimony, and you should weigh and balance it just as carefully as you would the testimony

of any other witness. People employed by the government, including correctional officers,

do not stand in any higher or lower station in the community than other persons, and their

testimony is not entitled to any greater or lesser weight.

    0. IMPEACHMENT OF WITNESSES

        A witness may be discredited or "impeached" by contradictory evidence, by felony

convictions, by a showing that the witness testified falsely concerning a material matter, or

by evidence that at some other time the witness said or did something inconsistent with the

witness' present testimony. It is your exclusive province to give the testimony of each

witness such credibility or weight, if any, as you think it deserves.

        If you find that a witness testified untruthfully in some respect, you may consider

that fact in deciding the weight you will give to that witness testimony. Considering that

fact and all other relevant evidence, you may accept or reject the testimony of each witness

either in whole or in part.

       You have heard from the testimony of Mr. Brodeur, Rashid Cox, and Matthew Speck

that each were previously convicted of a felony. This evidence was only for you to consider

in evaluating their credibility as witnesses and not for any other reason. The fact that the


                                              15
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 16 of 33




plaintiff was a prisoner at the time of the alleged violation and had previously been convicted

of a felony has absolutely no bearing either on his constitutional right to be free from cruel

and unusual punishment or on his right to recover damages if you find, based on the evidence

presented in this trial, that the plaintiffs rights have been violated. Hence, you should

evaluate Mr. Brodeur's, Mr. Cox's, and Mr. Speck's credibility in the same way that you

would evaluate the credibility of any witness, and you may consider the fact that these

witnesses are convicted felons only in deciding how much of their testimony to accept and

what weight, if any, it should be given.

   P. UNCONTRADICTED TESTIMONY

       You are not required to accept testimony even though the testimony is uncontradicted

and the witness is not discredited or impeached. You may decide, because of the witness'

manner and demeanor or because of the improbability of his or her testimony or for other

reasons, that the witness' testimony is not worthy of belief.

       On the other hand, the testimony of a single witness may be enough to convince you

of a fact in dispute, if you believe that the witness has truthfully and accurately related what

in fact occurred.


                    PART II: THE ISSUES AND CLAIMS IN THIS CASE

   A. ELEMENTS OF A CLAIM UNDER SECTION 1983

       The Plaintiff in this case, Paul Brodeur, claims that the Defendants, Angel Champion,

Henry Plante, and Santo Terranova used excessive physical force against him during an

incident that occurred on November 18, 2014, while Mr. Brodeur was incarcerated at the

Corrigan-Radgowski Correctional Center. Mr. Brodeur claims that the defendants' use of

                                              16
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 17 of 33




 excessive force violated his Eighth Amendment right to be free from cruel and unusual

punishment and constituted an assault and battery under Connecticut law. The Defendants

 deny that they deprived Mr. Brodeur of his rights under the Eighth Amendment and deny

that they committed a State law assault and battery. There has been evidence of the

 conditions of the plaintiffs cell on November 18, 2014. I must advise that there is no claim

of unconstitutional conditions of confinement in this case and you may not award damages

for those conditions or find liability based upon those conditions.

          Mr. Brodeur's claim arises under Title 42 United States Code, Section 1983. This

law permits a person to seek money damages against anyone who-under the color of state

law-deprives that person of rights protected by the Constitution or laws of the United

States. Specifically, § 1983 states:

          Every person who, under color of [state law] subjects or causes to be

          subjected, any citizen of the United States . . . to the deprivation of any

          rights, privileges, or immunities secured by the [United States] Constitution

          and [federal] laws, shall be liable to the party injured in an action at law.



Section 1983 by itself does not establish or create any federally protected right. Rather, it

is the statute that allows Mr. Brodeur to enforce rights guaranteed to him by the United States

Constitution.      Later in these instructions, I will explain to you what these federal

constitutional rights are and what the plaintiff must demonstrate to prove a violation of these

rights.

          In order to prevail on a claim against the Defendants under section 1983, Mr. Brodeur


                                                 17
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 18 of 33




must establish, by a preponderance of the evidence, three elements:

                (I)    that the Defendants acted under color of state law;

                (2)    that the Defendants' acts operated to deprive Mr. Brodeur of rights

        protected by the Constitution; and

                (3)    that such deprivation was the proximate or legal cause of the injuries

        to Mr. Brodeur.

        The Plaintiff cannot recover any damages unless he established, by a preponderance

of the evidence, each of these three elements.

    1. FIRST ELEMENT: ACTION UNDER COLOR OF STATE LAW

        With respect to the first element-whether the defendants were acting under the color

of state law-the parties in this case agree that each of the Defendants, as correctional

officers, were acting under color of state law during the events at issue. Therefore, this

element is not in dispute so I instruct you that you must find this element proved.

    2. SECOND ELEMENT: DEPRIVATION OF A CONSTITUTIONAL RIGHT

        To establish the second element of his federal law claims, the plaintiff must show

that the defendants deprived him of a federal right. The plaintiff in this case claims that he

was deprived of his federal constitutional right to be free from the unnecessary and excessive

use of physical force, in violation of his rights under the Eighth Amendment to the

Constitution. The Eighth Amendment to the Constitution protects prison inmates such as

Mr. Brodeur from the unnecessary and wanton infliction of pain at the hand of prison

officials.   To demonstrate that a defendant violated his Eighth Amendment rights, Mr.

Brodeur must satisfy two components: and objective component and a subjective


                                             18
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 19 of 33




component. I will explain each of these concepts.

    a.   OBJECTIVE COMPONENT

         To satisfy the objective component, the plaintiff must prove that the use of force was

sufficiently serious by objective standards. This objective component is context specific

and a minimal or insignificant use of force will rarely be sufficiently serious.       In other

words, not every push or shove, even if it may later seem unnecessary with the benefit of

hindsight, violates a prisoner's constitutional rights. At the same time, this does not mean

that the injury suffered by Mr. Brodeur needs to be of a particular severity. The use of

excessive physical force against a prisoner may constitute cruel and unusual punishment

even when the inmate does not suffer serious injury.

   b. SUBJECTIVE COMPONENT - UNREASONABLE OR EXCESSIVE FORCE

         To meet the subjective requirement, the plaintiff must prove that at least one of the

 defendants had a wanton state of mind in the course of using force on Mr. Brodeur.

 Wantonness turns upon whether the force was applied in a good-faith effort to maintain or

 restore discipline, or maliciously or sadistically to cause harm. An act or failure to act is

 malicious if it is motivated by ill will towards the injured person. An act of failure to act

 is wanton if it is done in a reckless or callous disregard of, or with deliberate indifference

 to, the rights of the injured person, here the right to be free from cruel and unusual

 punishment. To determine whether the force used on Mr. Bordeur was applied in a good-

 faith effort to maintain or restore discipline, or rather maliciously and sadistically to cause

 him harm, you should consider: the extent of the injury suffered by Mr. Brodeur; the need

 for the application of force, if any; the relationship between that need and the amount of


                                              19
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 20 of 33




 force used; the threat reasonably perceived by the defendants; any efforts made to temper

 the severity of a forceful response; and whether the force was applied for any improper

 reason other than imposing or restoring discipline.

    3. THIRD ELEMENT: PROXIMATE CAUSATION

         The third element that the plaintiff must prove is that the conduct of one or more of

the defendants was a proximate cause of the plaintiffs injuries. An act is a proximate cause

if it is a substantial factor in bringing about the plaintiffs injury. You must determine

whether one or more of the injuries suffered by the plaintiff were reasonably foreseeable

consequences of a defendant's conduct. An injury that is a direct result, or a reasonably

probable consequence of a defendant's conduct, was proximately caused by that conduct.

In other words, if a defendant's actions had such an effect in producing an injury that

reasonable persons would regard it as being a cause of the injury, then the act is a proximate

cause.

         A proximate cause needs not always be the nearest cause either in time or in location.

In addition, the law recognizes that there may be more than one proximate cause of an injury.

Many factors, or the conduct of two or more people, may operate at the same time, either

independently or together, to cause an injury. Each of these factors may be a proximate

cause of the injury.

         If you find that the plaintiff has proven all three of these elements by a preponderance

of the evidence with respect to a particular defendant, whom you are considering separately,

you should find that defendant liable. If you find that the plaintiff has not proven any one

of these elements with respect to the particular defendant you are considering, you should


                                               20
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 21 of 33




find that defendant not liable and return a verdict for him. Remember, that the case as to

each of these individual defendants must be considered separately by you. The fact that

you find that one of the defendants is or is not liable does not determine your verdict as to

any other one of these defendants.

    B. ELEMENTS OF STATE LAW ''LAIMS-: A.SSA LT AND 13ATf11R.Y

        In addition to the constitutional claims raised in the Complaint, the plaintiff has also

raised claims under Connecticut state law for assault and battery. When considering these

State law claims, you are bound to apply the law of the State of Connecticut. I will now

instruct you regarding the elements of the plaintiffs State law claims.

       An assault is defined as the intentional causing of imminent apprehension of harmful

or offensive contact with another. A battery is defined as a harmful or offensive contact

with the person of another. An offensive contact is one that offends a reasonable sense of

personal dignity. The contact must be the direct and immediate consequence of a force

exerted by the defendant intentionally or wantonly. An intentional act is one where the

injury results from an act done for the purpose of causing the injury or with knowledge that

the injury is substantially certain to follow. A wanton act, which is the equivalent of a

reckless act, occurs when the defendant does not intend to cause the harm which results from

the defendant's act, but rather that the defendant realizes or should realize that there is a

strong probability that such harm may result.       It is not essential that the precise injury

inflicted be the one intended.

       Placing a person in imminent apprehension of harmful contact and making such

contact in a prison setting is lawful if done to maintain order and discipline and justifies what


                                               21
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 22 of 33




would, under different circumstances, be actionable assault and battery.        State law and

Department of Correction guidance authorize correction officers to immediately use force

and/or apply restraints when an inmate's behavior constitutes and immediate threat to self,

others, property, order, or the safety and security of the facility. The physical force used

must be reasonably related to the degree and duration necessary to achieve its authorized

objective.


                                   PART III: DAMAGES

        It is exclusively your function to decide upon liability. I am instructing you on the

law of damages so that, if you decide that the Plaintiff is entitled to recover against any of

the Defendants, you will have guidance as to how you should proceed to determine damages.

   A.        GENERAL INSTRUCTIONS ON DAMAGES

        If Mr. Brodeur fails to prove the elements of his claims against the Defendants, then

the Defendants have prevailed on the issue of liability and you should not consider the issue

of damages. Only if Mr. Brodeur has proven, by a preponderance of the evidence, that any

of the Defendants are liable should you address the issue of damages.

        Before I instruct you on the issue of damages, a few words of caution are in order.

The fact that I am instructing you on the subject of damages does not mean that I have an

opinion one way or the other on whether you should or should not reach the issue of damages

in your deliberations. Again, you are only to reach the issue of damages if you find by a

preponderance of the credible evidence that Mr. Brodeur has established his claim.

        In respect to the damages claimed, as in respect to every other matter before you, you

can award only such damages as are justified by the proof and the law. The burden is on

                                              22
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 23 of 33




 Mr. Brodeur to satisfy you by a fair preponderance of the evidence as to the extent and nature

 of the losses he suffered as a result of the acts of the Defendants. It is not the Defendants'

 burden to disprove the claimed losses.

         When monetary damages are sought in a lawsuit brought under section 1983, the

 burden is on the Plaintiff to prove that each Defendant against whom money damages are

 sought was personally involved in or responsible for the alleged violation of the Plaintiffs

 constitutional rights.

        If you find under the previous instrnction that one or more of the Defendants are

 liable to pay for damages, you must say which of the Defendants is so liable and you must

 state what are the just damages that you have determined.

        This case involves multiple defendants. Therefore, you must be careful to impose

 any damages that you may award only against the defendant or defendants that the plaintiff

has proved liable. The fact that the plaintiff proves that one defendant is liable does not

necessarily mean that another defendant is liable as well. Each defendant is entitled to a

separate and individual consideration of his or her liability without regard to your decision

on any other defendant.     If the plaintiff proves that a particular defendant is liable and

responsible for a particular injury, you must impose damages for that particular injury upon

that particular defendant. This requires you to estimate the dollar amount of the plaintiffs

injuries that is attributable to a particular defendant's conduct.        The law calls this

apportionment.

        It is not always possible to apportion damages to a particular defendant's conduct.

The plaintiff, however, may be able to prove that more than one defendant is liable for a


                                              23
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 24 of 33




particular injury.   If two or more persons united in an intentional act that violated the

plaintiffs rights, all of those persons are jointly liable for the violation of the plaintiffs

rights. The law does not require the injured party to establish how much of the injury was

done by each particular defendant that is shown to be liable. So, if the plaintiff proves that

the defendants who are liable acted jointly, then you may treat them jointly for purposes of

assessing damages. If he proves that two or more of the defendants are jointly liable on a

particular claim, you may simply determine the overall amount of damages for which they

are liable, without breaking that figure down into individual percentages. Each defendant

would then be liable for the overall damages. The plaintiff, however, would be able to

recover only once for his injuries, as the law does not allow for double recoveries.

        In this regard, you should keep in mind that although all of the Defendants are

officers or employees of the State of Connecticut, they are being sued in their individual

capacities and could be exposed to payment of any damages which you award in their

individual capacities.

        Our law permits counsel for any party to argue to the jury his or her view of the

proper amount of damages.      You should understand that what a lawyer says about the

amount of damages is not evidence but only argument. The determination of the amount to

be awarded, if any, is solely your function and in your deliberations; you may accept or

disregard counsel's argument on the amount of damages.

        I will now explain the categories of damages being claimed by Mr. Brodeur in this

case.

   B.      COMPENSATORY DAMAGES


                                             24
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 25 of 33




       The purpose of compensatory damages is to compensate Mr. Brodeur for the

damages inflicted on him by any violations of the law that he has proven. Compensatory

damages are limited to restoring a plaintiff, as far as money can, to the position he would

have been in had the harm not occurred. They are not awarded to punish a defendant for

his unlawful actions.

       Our laws impose certain rules to govern the award of compensatory damages in any

case where liability is proven. Just as the plaintiff has the burden of proving liability by a

preponderance of the evidence, he has the burden of proving his entitlement to recover

damages by a preponderance of the evidence. To that end, the plaintiff must prove both the

nature and extent of the loss or injury for which he seeks to recover damages and that the

loss or injury in question was proximately caused by a defendant's misconduct.

       In this case, there is only one type of compensatory damages that is sought, non-

economic damages. Mr. Brodeur is seeking to recover non-economic damages, which are

compensation for all non-pecuniary losses, including physical, mental, and emotional harm.

This may include pain and suffering, humiliation, embarrassment, fear, anxiety, and/or

anguish. If you find that it is reasonably probable that the plaintiff has suffered permanent

physical, mental, or emotional harm, he is also entitled to be compensated for those

categories of injuries. Your award should be in accordance with the nature and extent of

such injuries and the length of time he is reasonably expected to endure their negative

consequences.

       Please note that, with respect to Mr. Brodeur' s Eighth Amendment claim, you may

award compensatory damages for mental and emotional harm only if you first find that Mr.


                                             25
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 26 of 33




Brodeur has suffered a physical injury that is more than de minimis, that is, so minor as to

warrant being disregarded. A physical injury is an injury or harm to the body. You may

not award any compensatory damages to Mr. Brodeur if you find that he has proven only

mental or emotional harm. This physical injury requirement does not apply with respect to

Mr. Brodeur's state law assault and battery claim.

        Injuries of any kind are to be fully and fairly compensated if they are proximately

caused by the constitutional violation. You should award damages to the extent that the

loss or injury can be reasonably quantifiable and not simply on the basis of the inherent value

of the rights violated. The damages you award should be proportional to the actual loss

sustained. This is not a requirement of mathematical precision and you are permitted to

determine the amount of damages by estimation or approximation, as long as Mr. Brodeur

provides you with a reasonable basis for such estimation or approximation, such that you are

not required to make a calculation by guessing or speculation. You should be guided by

dispassionate common sense.

   C.      NOMINAL DAMAGES

        If you find that any of the Defendants violated Mr. Brodeur's constitutional rights,

but you do not find that he suffered actual injury or loss as a result, then Mr. Brodeur is

entitled to "nominal damages" for that loss. Nominal damages may not be awarded for

more than a token sum, typically $1. 00.       You may not award both compensatory and

nominal damages for the same claim.

        The mere fact that a constitutional deprivation has occurred is an injury even when

no actual damages flow from that deprivation. Therefore, if you find that Mr. Brodeur has


                                              26
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 27 of 33




suffered no damages as a result of the conduct of any of the Defendants, other than the fact

of a constitutional deprivation, then you must award nominal damages.

    D.      PUNITIVE DAMAGES

         If you have awarded the plaintiff either compensatory or nominal damages against

one or more of the defendants, the law pennits you to also award the plaintiff punitive

damages in order to punish the wrongdoer and serve as an example or warning to others not

to engage in such conduct. You do not need to find a pattern of wrongdoing or multiple

violations in order to assess punitive damages; a single act-even a single hit or punch-

that is sufficiently egregious will suffice.

         An award of punitive damages is discretionary. In making the decision whether to

award punitive damages against the Defendants, you should consider the underlying

purposes of punitive damages. The purposes are to punish the Defendants for their conduct

and to set an example in order to deter other similarly situated persons from committing

similar acts in the future.   Punitive damages are intended to protect the community and to

express the jury's indignation at the misconduct. The law does not require you to award

punitive damages.      It should be presumed that a plaintiff has been made whole by

compensatory damages, so punitive damages should be awarded against a defendant only if

that defendant's misconduct, after having paid compensatory damages, is so reprehensible

as to warrant the imposition of further sanctions to achieve punishment or deterrence.

         You may award punitive damages against the Defendants with respect to Mr.

Brodeur's claims under § 1983 if you find that the Defendants engaged in any of the

following conduct:


                                               27
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 28 of 33




        a.      Willful, malicious, or oppressive violation of Mr. Brodeur's constitutional

        rights; or

        b.      An intentional act in gross disregard of Mr. Brodeur's constitutional rights;

        or

        c.      Reckless disregard or callous indifference as to whether the Defendants were

        violating Mr. Brodeur's constitutional rights.

        An act is willfully done if done voluntarily and intentionally and with specific intent

to commit such an act. An act is malicious if it is prompted by or accompanied by ill will,

spite, or other improper motive. An act is oppressive if it is done in such a way as to injure

or otherwise violate the rights of another with unnecessary harshness or severity. An act is

reckless when it is done in such a manner and under such circumstances as to show an utter

disregard for the rights of others.

       If you award punitive damages against the Defendants with respect to Mr. Brodeur's

claim under§ 1983, you should indicate on the Verdict Form the amount of punitive damages

to be awarded, bearing in mind that the law requires that punitive damages, if awarded, must

be fixed with calm discretion and sound reason.          The amount must not reflect bias,

prejudice, or sympathy toward any party, but is to be an amount you believe necessary to

fulfill the purposes of punitive damages, as I have described them.

       The plaintiff is also seeking punitive damages for his State law battery claim. You

must simply determine whether or not punitive damages should be awarded for this claim;

you need not determine an amount. If you conclude that the plaintiff proved his State law

battery claim and that punitive damages are appropriate, the Court will determine the amount


                                              28
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 29 of 33




of punitive damages that should be awarded,


                            PART IV: FINAL INSTRUCTIONS

        You have now heard my instructions on the law. I will now give you some final

instructions before you begin your deliberations.

   A.      NOTE TAKING

        You were permitted to take notes during the course of the trial. Any notes you have

taken should be used only as memory aids; do not give your notes more importance than

your independent recollection of the evidence. If you did not take notes, you should rely

on your own memory of the proceedings and should not be unduly influenced by the notes

of other jurors. Your notes are not evidence and should not be shared.

   B.      UNANIMOUS VERDICT

        Your verdict must be unanimous and represent the considered judgment of each

Juror. Each of you must make your own decision, but you must consider impartially all of

the evidence and the views of your fellow jurors. It is your duty to consult with one another

and to deliberate with a view toward reaching an agreement, if you can do so consistent with

the individual judgment of each juror. Until the verdict is agreed to by each juror, it is not

a unanimous verdict.

        In the course of your discussion, do not hesitate to re-examine your own individual

views, or to change your opinions, if the deliberations and the views of your fellow jurors

convince you to do so. However, you should not surrender your honest convictions about

the facts or about the weight or effect of the evidence solely because of the opinion of your

fellow jurors or merely to bring an end to deliberations.

                                             29
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 30 of 33




         Remember at all times that you are not a partisan. Rather, you are the judges of the

 facts and your sole interest is to seek the truth from the evidence in this case.

    C.      FOREPERSON

    When you return to the jury room, you should first elect one person to act as your

 foreperson. The foreperson does not have any more power or authority than any other juror,

and his or her opinion does not count for any more than any other juror's vote or opinion.

The foreperson merely presides over your deliberations and is your spokesperson to the

Court. He or she will send out any notes, and when the jury has reached its verdict, he or

she will notify the marshal that the jury has reached its verdict and you will come out into

open court and give the verdict.

         After you have retired to begin your deliberations, you are not to leave your jury

room without first notifying the marshal, who will escort you. No deliberations may take

place without all jurors being present. Further, if at any time a juror is in the bathroom

facilities, the other jurors must cease deliberations and not resume deliberations until all

jurors are present. You will not have your cell phones while you deliberate.

         Finally, you are prohibited from conducting any outside research on the case. As I

have told you repeatedly, you, as jurors, must decide this case based solely on the evidence

presented within the four walls of the courtroom. You must not conduct any independent

research, or search social media about this case, the matters in this case, and the parties

involved in this case.    In other words, you should not consult dictionaries or reference

materials, search the internet, websites, biogs, or use any other electronic tools to obtain

information about this case or to help you decide the case. Do not try to find out information


                                               30
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 31 of 33




 from any source outside the confines of the courtroom.

         Although you regularly use cell phones, smart phones, tablets, computers, the

 internet and other tools of technology, you must not talk to anyone about this case, or use

 these tools to conduct research or to communicate electronically with anyone about this case.

That includes your family and friends. You may not communicate with anyone about this

case on your smart phone, cell phone, through email, text messaging, instant messaging, on

Twitter, through any blog or website, through any internet chat room, or by way of any other

social networking web sites.

    D.      VERDICT FORM

         A Verdict Form has been prepared for your convenience. Focusing on the questions

set forth in the Verdict Form will assist you in your deliberations. I want to caution you

now to take your time when completing the Verdict Form. Let me ask you to look at them

now, and I will walk through them briefly with you. As you can see, the form consists of a

series of questions. Each question calls on you either to check "yes" or "no" or to write in

a monetary amount. Answer each question as it appears and only those questions. As you

review the form, you will see that there are instructions in italicized type. Please read these

instructions and follow them carefully. Depending on your answer to a particular question,

it may not be necessary to answer a later question. Finally, be consistent in your responses .

         You must complete, and return the Verdict Form in court, when you have reached a

unanimous agreement as to your verdict. You will have the original Verdict Form in the

deliberation room. You will be asked to answer the questions in the order in which they

appear on the form, and each answer must be unanimous.              When you have reached


                                              31
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 32 of 33




 unanimous agreement as to your verdict, you will have your foreperson fill in your answers,

 date and sign the Verdict Fonn. If the foreperson makes any error in completing the Verdict

 Form, please do not strike out the error and add a correct response. Instead, please request

 a new Verdict Form, so that the Verdict Form that is submitted is error-free. Then inform

the court marshal or clerk that you have reached your verdict. The Verdict Form must be

used only in connection with the charge I have just given to you. The terms used in the

Verdict Form are discussed in my instructions, and these instructions must govern your

deliberations.

    E.      FINAL INSTRUCTIONS

         Shortly after you go into the jury room, the exhibits will be released to you. Do not

begin your deliberations until the Courtroom Deputy releases the exhibits. Do not even

elect a foreperson until the exhibits are released, as it is very important that your

deliberations are entirely private and without interruption.

         In the jury room, you will have exhibits with you but you will not have a transcript

of the testimony. If you need to have testimony read back to you, we will do so. However,

please understand that it is difficult and time-consuming to locate and read back testimony.

If you nevertheless require a read-back, please be as specific as possible about the portions

of the testimony you want to hear.

         Your requests for a read-back of testimony and, in fact, any communication with the

Court must be made to me in writing, signed by your foreperson, and given to the marshal

or clerk. I will respond to your request as promptly as possible either in writing or by having

you return to the courtroom so that I can address you orally.


                                              32
Case 3:17-cv-01738-RMS Document 86 Filed 08/23/19 Page 33 of 33




       I also must caution you that in your communications with the Court you should never

reveal your numerical division at any time. If you are divided, do not report how the vote

stands, and if you have reached your verdict, do not report what it is until you are asked in

open court.

       A note about timing. We ordinarily end our trial day at 4:00 p. m. But that is not

a constraint on your deliberations, and you should certainly not rush to meet any deadline.

You may choose, if you find it necessary, to deliberate past 4:00 p. m. You may also choose

to break at 4:00 p. m. and resume deliberations on Monday. It is your decision. Whatever

you decide, we will be here.

       It is proper to add a final caution. Nothing that I have said in these instructions-

and nothing that I have said or done during the trial-has been said or done to suggest to

you what I think your verdict should be. What the verdict shall be is your exclusive duty

and responsibility.

       Members of the jury, that concludes my instructions to you. Thank you for your

patience and attention.



       *       *          *    *      *      *

Members of the jury, you may now retire. The marshal will escort you to the jury room

where you will begin your deliberations.




                                             33
